UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5154



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LENNY LEE CRAIG,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (CR-04-250)


Submitted:   June 22, 2006                 Decided:   August 14, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, DENZIL H. FORRESTER ATTORNEY AT LAW,
Charlotte, North Carolina, for Appellant.    Kimlani S. Murray,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lenny Lee Craig pled guilty pursuant to a written plea

agreement to conspiracy to possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 846,

841(a)(1) (2000). The district court sentenced Craig to 84 months’

imprisonment, five years of supervised release, and ordered payment

of a $100 statutory assessment.*     Craig’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning

whether   the   sentence   imposed   was   reasonable   and   asserting

prosecutorial misconduct.    Craig was given an opportunity to file

a pro se brief, and has raised one issue.       Finding no reversible

error, we affirm.

          After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court should determine

the sentencing range under the guidelines, consider the other

factors under 18 U.S.C. § 3553(a) (2000), and impose a reasonable

sentence within the statutory maximum.         See United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).        We will affirm a

post-Booker sentence if it is both reasonable and within the


     *
      The probation officer calculated a sentencing guideline range
of 120 to 137 months’ imprisonment. This calculation was founded
on an adjusted offense level of 25, and a criminal history category
of VI. At sentencing, the government moved for downward departure
pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 (2004), which
modified Craig’s base offense level to 22, with an attendant
revised guideline range of 84 to 105 months’ imprisonment.

                                - 2 -
statutorily prescribed range. See United States v. Green, 436 F.3d

449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006) (finding

sentence imposed within properly calculated advisory guidelines

range to be presumptively reasonable).

            Here,     the   district       court     properly       calculated     the

guideline   range     and   appropriately        treated      the    guidelines     as

advisory.    The court sentenced Craig only after considering the

factors set forth in § 3553(a).               Based on these factors, and

because the court sentenced Craig within the applicable guideline

range and the statutory maximum, we find that Craig’s sentence of

84 months’ imprisonment is reasonable.

            Craig’s    final    contention,         by   counsel,     is    that   the

prosecutor should have sought an even greater downward departure,

given the danger to which Craig and his family were exposed during

the period of cooperation.          As he candidly admits, his claims are

wanting   for   statutory      or   case   law     support.         Given   that   the

government was not obligated under the plea agreement to file a

departure motion with any specific reduction, and given the absence

of unconstitutional or other suspect motive or bad faith by the

government, Craig’s claim fails.

            Craig,    pro   se,     asserts        error   in   his     presentence

investigation report when the probation officer assessed him two

points in his criminal history pursuant to USSG § 4A1.1(d), for

committing the instant offense while Craig was on supervised


                                      - 3 -
probation. Even assuming, arguendo, that this two-point assessment

was in error, it had no effect on Craig’s sentencing, as he still

would have qualified for a criminal history category of VI, even

without the disputed two points.   Hence, his claim has no merit.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Craig’s conviction and sentence.   We

deny counsel’s motion for permission to withdraw as counsel at this

juncture.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 4 -